Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to appeal brief filed on 10/29/2021.
Claims 2, 9, 15, and 21 had been cancelled.
Response to Arguments
Applicant’s arguments, see page 9 – 10 of appeal brief filed on 10/29/2021, with respect to 35 U.S.C. 112 have been fully considered and are persuasive. The rejection of claims 1 and 3 - 6 under 35 U.S.C. 112 (a) and (b) has been withdrawn. 
Applicant’s arguments, see page 14  – 25 of appeal brief filed on 10/29/2021, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. The rejection of claims 1, 7 and 14 under 35 U.S.C. 103 has been withdrawn. 
Claims 1, 3 – 8, 10 – 14, 16 – 20 and 22 are allowed.
Reasons for Allowance
Amended independent claims 1, 7, and 14 are allowed for reasons argued by the applicant in pages 14 – 25, mainly, ‘Richmond’s TPM emulator is part of a virtual monitor and is neither in existence prior to the booting nor is capable of measuring a hardware root of trust boot block ‘ of the Appeal Brief, filed on 10/29/2021, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies. 
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).

Therefore, claims 1, 3 – 8, 10 – 14, 16 – 20 and 22  are hereby allowed in view of applicant’s persuasive arguments and amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NITIN C PATEL/Primary Examiner, Art Unit 2186